DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a reply to the amendment filed on 10/04/2021, in which, claim(s) 1-20 are pending. Claim(s) 7-14 are amended. Specification and Drawings are amended. Claims 1-6 and 16-20 are withdrawn from consideration with traverse.

Response to Arguments
Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicants’ arguments, see pages 10-12, filed 10/04/2021, regarding the U.S.C. 102 and 103 rejections of claims 7-15 have been fully considered and are not persuasive.
Applicants argue that “Neither Vidhani nor Nambiar, alone or in combination, disclose applying a tag to the current document to denote an attribute that is used to identify a scrubbing action…”. 
Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees.  Vidhani teaches the limitation ([0006], [0009]);
Besides, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 
Applicant’s arguments “Neither Vidhani nor Nambiar, alone or in combination, disclose upon the applied tag associated with a rolling hash scrubbing action and upon a determination that...” have been considered but are moot in view of the new ground(s) of rejection.
Therefore, the rejection is maintained.

Applicant is encouraged to schedule an interview with the Examiner prior to the next communication to compact prosecution of the case.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vidhani et al. (US 2017/0154021 A1) in view of Nambiar et al. (US 2016/0203336 A1, cited by the .
Regarding Claim 7, Vidhani discloses
receiving a current document at a computing device, the computing device having at least one processor communicatively coupled to a memory, the current document containing telemetric data and unscrubbed sensitive data ([0051], “a first web document processed based on the rendering specification is received, the first web document includes one or more sensitive labels and data”, [0010], “a non-transitory computer readable medium embodying a program executable in a computing device”, [0059], “non-transitory computer-readable storage medium and executable by one or more computing devices. In general, a processor (for example a microprocessor) receives instructions, from a non-transitory computer-readable medium, for example, a memory, and executes those instructions”); 
applying a tag to the current document to denote an attribute that is used to identify a scrubbing action to be performed to the unscrubbed sensitive data, the tag based on a field in the current document satisfying a rule and condition for being classified as sensitive data ([0006], “The data associated with the sensitive labels (i.e. tag applied) is determined sensitive based on one or more user-defined policy rules”, “the first web document includes one or more sensitive labels and (unscrubbed sensitive) data associated with the sensitive labels”, [0009], “the data masking enabling module enables masking (i.e. a scrubbing action identified) of the (unscrubbed sensitive) data associated with the sensitive labels in the first web document”); 
Vidhani does not explicitly teach but Nambiar teaches
maintain a table of unscrubbed sensitive data having been previously obfuscated ([0014], “a Personally Identifiable Information (PII) reference table”, see also Fig. 6D, table with non-anonymized data, i.e. unscrubbed sensitive data, having been previously anonymized);
upon the applied tag and upon a determination that the unscrubbed sensitive data was previously obfuscated in a previous document with a first obfuscated value, replacing the unscrubbed sensitive data in the current document with a second obfuscated value, the first obfuscated value differs from the second obfuscated value ([0018], “re-obfuscation of the anonymized data”, [0084], “The web proxy 420 builds a UI Table 690 that is similar to the PII Reference table 600 of FIG. 6A, but includes cleartext versions 692, 694 & 696 of the anonymized data 620, 622 and 624”, [0085], “generating and maintaining anonymized data and obfuscated identifiers, which are based on personally identifiable information (PII) data that is obfuscated to at least partially form the anonymized data”, [0086], “where the obfuscation scheme used to anonymize data for the first segment 711 of the eflow 710 may differ from the obfuscation scheme used to anonymize data for the second segment 712”); and 
analyzing the telemetric data without the unscrubbed sensitive data ([0088], “after the PII data has been classified and anonymized, the eflow 710 is ready for transmission to the analysis engine 220” to analyze the data without showing the unscrubbed sensitive data).
Vidhani and Nambiar are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art 
The combined teaching of Vidhani and Nambiar does not explicitly teach but Dain teaches the applied tag associated with a rolling hash scrubbing action ([0051], “the rolling hash index 210 stores an identifier (e.g., chunk ID number) for a portion of data, a hash corresponding to the identifier (i.e. the tag)”),
Vidhani, Nambiar and Dain are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dain with the combined teaching of Vidhani and Nambiar. The motivation/suggestion would have been to use different scrubbing technique taught by Dain for improved security of sensitive data.

Claims 8, 9, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vidhani et al. (US 2017/0154021 A1) in view of Nambiar et al. (US 2016/0203336 A1, cited by the applicant in the 08/25/2019 IDS) further in view of Dain et al. (US 2017/0286233 A1) and further in view of Panchapakesan et al. (US 2016/0378999 A1).
Regarding Claim 8, the combined teaching of Vidhani, Nambiar and Dain teaches upon the applied tag identifying a field in the current document as the sensitive information, replace the sensitive information with a one-way hash (Nambiar, [0029], “conducting a one-way hash operation on the sensitive information”).
the sensitive information is an identifier associated with a software product ([0027], “software operating condition or identifier”).
Vidhani, Nambiar, Dain and Panchapakesan are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Panchapakesan with the combined teaching of Vidhani, Nambiar and Dain. The motivation/suggestion would have been to prevent leaking of the sensitive information.

Regarding Claim 9, the combined teaching of Vidhani, Nambiar and Dain does not explicitly teach but Panchapakesan teaches upon the applied tag identifying a field in the current document as a geolocation, convert the field to a non-sensitive location ([0002], “sensitive portions of the data file are obscured” as non-sensitive location, [0041], “a geographic location of the client”).
Vidhani, Nambiar, Dain and Panchapakesan are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Panchapakesan with the combined teaching of Vidhani, Nambiar and Dain. The motivation/suggestion would have been to prevent leaking of the sensitive information.

Regarding Claim 12, the combined teaching of Vidhani, Nambiar and Dain upon the applied tag identifying a field in the current document as a machine name (Nambiar, [0005], “Examples of different types of PII include…machine names”);
The combined teaching of Vidhani, Nambiar and Dain does not explicitly teach but Panchapakesan teaches remove the sensitive information from the current document ([0002], “sensitive portions of the data file are obscured or removed”).
Vidhani, Nambiar, Dain and Panchapakesan are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Panchapakesan with the combined teaching of Vidhani, Nambiar and Dain. The motivation/suggestion would have been to prevent leaking of the sensitive information.

Regarding Claim 13, the combined teaching of Vidhani, Nambiar and Dain teaches upon the applied tag identifying a field in the current document as the sensitive information, obfuscate the value of the sensitive information with a hashed value (Nambiar, [0029], “conducting a one-way hash operation on the sensitive information”).
The combined teaching of Vidhani, Nambiar and Dain does not explicitly teach but Panchapakesan teaches the sensitive information is a project identifier ([0041], “a device identifier” as the project identifier).
Vidhani, Nambiar, Dain and Panchapakesan are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of 

Regarding Claim 14, the combined teaching of Vidhani, Nambiar and Dain teaches upon the applied tag identifying a field in the current document as the sensitive information, obfuscate the value of the sensitive information with a hashed value (Nambiar, [0029], “conducting a one-way hash operation on the sensitive information”).
The combined teaching of Vidhani, Nambiar and Dain does not explicitly teach but Panchapakesan teaches the sensitive information is a correlation identifier ([0041], “a device identifier” as the correlation identifier).
Vidhani, Nambiar, Dain and Panchapakesan are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Panchapakesan with the combined teaching of Vidhani, Nambiar and Dain. The motivation/suggestion would have been to prevent leaking of the sensitive information.

Regarding Claim 15, the combined teaching of Vidhani, Nambiar and Dain teaches wherein the sensitive data that was previously replaced includes a sensitive information hash (Nambiar, [0029], “conducting a one-way hash operation on 
The combined teaching of Vidhani, Nambiar and Dain does not explicitly teach but Panchapakesan teaches the sensitive information is a MAC address ([0060], “Media Access Control (MAC) address”).
Vidhani, Nambiar, Dain and Panchapakesan are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Panchapakesan with the combined teaching of Vidhani, Nambiar and Dain. The motivation/suggestion would have been to prevent leaking of the sensitive information.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vidhani et al. (US 2017/0154021 A1) in view of Nambiar et al. (US 2016/0203336 A1, cited by the applicant in the 08/25/2019 IDS) further in view of Dain et al. (US 2017/0286233 A1) and further in view of Hanna et al. (US 2017/0011325 A1).
Regarding Claim 10, the combined teaching of Vidhani, Nambiar and Dain teaches upon the applied tag identifying a field in the current document as an IP address, convert the field to a name (Nambiar, [0057], “generate a user (name)/Internet Protocol ( IP) address mapping”, “a particular IP address”).
The combined teaching of Vidhani, Nambiar and Dain does not explicitly teach but Hanna teaches the name is a name of a service provider ([0048], “name of service provider”).
Vidhani, Nambiar, Dain and Hanna are analogous art as they are in the same .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vidhani et al. (US 2017/0154021 A1) in view of Nambiar et al. (US 2016/0203336 A1, cited by the applicant in the 08/25/2019 IDS) further in view of Dain et al. (US 2017/0286233 A1) and further in view of Jisheng Wang (US 2015/0373039 A1).
Regarding Claim 11, the combined teaching of Vidhani, Nambiar and Dain does not explicitly teach but Wang teaches upon the applied tag identifying a field in the current document as an email address, remove the email address from the current document ([0081], “example attributes that may be anonymized include…email address”, “In one embodiment, the data to be anonymized is removed from the data”).
Vidhani, Nambiar, Dain and Wang are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang with the combined teaching of Vidhani, Nambiar and Dain. The motivation/suggestion would have been to prevent leaking of the sensitive information.

Conclusion
Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497